NUMBER 13-00-396-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI
 
KENNETH DEWAYNE KELLY, Appellant,

v.

THE STATE OF TEXAS, Appellee.
 On appeal from the Criminal District Court
of Dallas County, Texas.
O P I N I O N
Before Chief Justice Valdez and Justices Yañez and Castillo
Opinion by Justice Valdez


Appellant, Kenneth Dewayne Kelly, pleaded guilty to the offense of Possession of a Controlled Substance (cocaine), less
than one gram, with habitual enhancement. (1)  There being no plea agreement, the trial court assessed his punishment at 18
years imprisonment.  This appeal ensued. 

A. Appellant's Appeal 
Appellant's attorney has filed a brief in which he states that he has reviewed the clerk's record and reporter's record and
concludes that appellant's appeal is frivolous and without merit.  See Anders v. California, 386 U.S. 738, 744 (1967).  The
brief meets the requirements of Anders as it presents a professional evaluation showing why there are no arguable grounds
for advancing an appeal.  See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).  In the brief, appellant's
attorney also states that he has informed appellant of his right to review the appellate record and to file a pro se brief.  No
such brief has been filed.
Upon receiving a "frivolous appeal" brief, appellate courts must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988).  We have carefully reviewed the
appellate record and counsel's brief; find nothing in the record that might arguably support the appeal; and agree with
appellant's counsel that the appeal is wholly frivolous and without merit. See Stafford, 813 S.W.2d at 511.
The judgment of the trial court is affirmed.
B. Counsel's Motion to Withdraw
In accordance with Anders, appellant's attorney has asked permission to withdraw as counsel for appellant. See Anders, 386
U.S. at 744.  We grant the attorney's motion to withdraw.  We order appellant's attorney to notify appellant of the
disposition of this appeal and of the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997).
 
_________________
ROGELIO VALDEZ
Chief Justice


Do not publish .
Tex. R. App. P. 47.3(b).


Opinion delivered and filed
this 9th day of August, 2001.
1. Tex. Health & Safety Code Ann. §418.115(b)(Vernon Supp. 2001); Tex. Pen. Code Ann. §12.42(a)(2)(Vernon Supp.
2001).